                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Andrew Quinn,                                        File No. 20-cv-563 (ECT/ECW)

             Plaintiff,

v.

Department of Justice, Civil Rights                ORDER ACCEPTING REPORT
Division; Justice Department Office of Civil        AND RECOMMENDATION
Rights; Minneapolis Police Department; St.
Paul Police Department; Ramsey County
Sheriff’s Office; Ramsey County
Government; Catholic Charities; Verizon
Wireless; St. Paul Public Library;
Department of Human Services State of
Minnesota; and Metro Transit Police
Department,

           Defendants.
________________________________________________________________________

      The Court has received the March 18, 2020 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. ECF No. 4. No party has objected to

that Report and Recommendation, and it is therefore reviewed for clear error. See Fed. R.

Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 4] is ACCEPTED;

      2.     The action is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii); and
      3.    Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 2] is DENIED.

               LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 8, 2020                   s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court
